 
 
I 
111th CONGRESS 1st Session 
H. R. 1760 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2009 
Mr. Inslee (for himself, Mr. Welch, and Mr. Honda) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Foreign Affairs and Science and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To mitigate the effects of black carbon emissions in the United States and throughout the world. 
 
 
1.Short titleThis Act may be cited as the Black Carbon Emissions Reduction Act of 2009. 
2.Black Carbon 
(a)FindingsThe Congress finds the following: 
(1)Black carbon is a particulate pollutant that contributes significantly to warming of the Earth's climate system by absorbing radiation, converting it into heat, and releasing heat energy into the atmosphere. The atmospheric residence of black carbon is usually less than 2 weeks, making this pollutant an important candidate for policy action to immediately mitigate global warming, including the threat of abrupt climate change.  
(2)Black carbon has a particularly detrimental impact on snow and ice-covered surfaces, such as the Arctic and the Tibetan Plateau, by reducing surface reflectivity and accelerating melting. 
(3)Black carbon is a component of particulate matter regulated under the Clean Air Act, however it is not explicitly regulated as a global warming agent under United States law or by the United Nations Framework Convention on Climate Change or other international instruments. 
(4)Through existing clean air programs, the United States has substantially reduced black carbon emissions, but more can be done. 
(5)Internationally, governments should help spur technological innovation and energy technology deployment in countries where major black carbon emissions still occur through industrial activities, vehicle emissions, agriculture and forestry practices, and residential cooking and heating. 
(6)Human exposure to black carbon is a serious threat to public health in both developed and developing countries. Actions to reduce exposure to black carbon will produce immediate and significant public health benefits. 
(7)Taking immediate cost-effective and technologically feasible action to significantly reduce black carbon emissions will help protect the Arctic and other areas that are imminently threatened by warming.   
(b)PurposesThe purposes of this Act are— 
(1)to immediately take action to reduce black carbon emissions; 
(2)to identify cost-effective ways to achieve additional reductions of domestic and international black carbon emissions; 
(3)to achieve the public health and environmental benefits of reduced black carbon emissions, including contributing to a reduction in the rate of global warming; and 
(4)to take action to protect areas particularly affected by black carbon emissions, such as the Arctic.  
(c)DefinitionsAs used in this Act: 
(1)The term Administrator means the Administrator of the Environmental Protection Agency. 
(2)The term black carbon means the light-absorbing component of carbonaceous aerosols. 
(d)Black Carbon Abatement ReportNot later than one year after the date of enactment of this Act, the Administrator shall, in consultation with other appropriate Federal agencies, submit to Congress a report regarding black carbon emissions. The report shall include the following: 
(1)A summary of the current research that identifies— 
(A)an inventory of the major sources of black carbon emissions in the United States and throughout the world, including— 
(i)an estimate of the quantity of current and projected future emissions; and 
(ii)the net climate forcing of the emissions from such sources, including consideration of co-emissions of other pollutants; 
(B)effective and cost-effective control technologies, operations, and strategies for additional domestic and international black carbon emissions reductions, such as diesel retrofit technologies on existing on-road and off-road engines and programs to address residential cookstoves, forest burning, and other agriculture-based burning; 
(C)potential metrics quantifying the climatic effects of black carbon emissions, including its radiative forcing and warming effects, that may be used to compare the climate benefits of different mitigation strategies, including an assessment of the uncertainty in such metrics; and 
(D)the public health and environmental benefits associated with additional controls for black carbon emissions.  
(2)Recommendations regarding— 
(A)development of additional emissions monitoring techniques and capabilities, modeling, and other black carbon-related areas of study;  
(B)areas of focus for additional study of technologies, operations, and strategies with the greatest potential to reduce emissions of black carbon; and 
(C)actions, in addition to those identified by the Administrator pursuant to subsections (e) and (f), the Federal Government may take to encourage or require reductions in black carbon emissions.   
(e)Domestic Black Carbon MitigationNot later than one year after the date of enactment of this Act, the Administrator, taking into consideration the public health and environmental impacts of black carbon emissions, including the effects on global warming, the Arctic, and other snow and ice-covered surfaces, shall propose regulations under the existing authorities of the Clean Air Act to reduce emissions of black carbon or propose a finding that existing regulations promulgated pursuant to such Act adequately regulate black carbon emissions. Not later than two years after the date of enactment of this Act, the Administrator shall promulgate final regulations under the existing authorities of the Clean Air Act or finalize the proposed finding. 
(f)International Black Carbon Mitigation 
(1)ReportNot later than one year after the date of enactment of this section, the Administrator, in coordination with the Secretary of State and other appropriate Federal agencies, shall transmit a report to Congress on the amount, type, and direction of all present United States financial, technical, and related assistance to foreign countries to reduce, mitigate, and otherwise abate black carbon emissions. 
(2)Other opportunitiesThe report required under paragraph (1) shall also identify opportunities and recommendations, including action under existing authorities, to achieve significant black carbon emission reductions in foreign countries through technical assistance or other approaches to— 
(A)promote sustainable solutions to bring clean, efficient, safe, and affordable stoves, fuels, or both stoves and fuels to residents of developing countries that are reliant on solid fuels such as wood, dung, charcoal, coal, or crop residues for home cooking and heating, so as to help reduce the public health, environmental, and economic impacts of black carbon emissions from these sources by— 
(i)identifying key regions for large-scale demonstration efforts, and key partners in each such region; and 
(ii)developing for each such region a large-scale implementation strategy with a goal of collectively reaching 20,000,000 homes over 5 years with interventions that will— 
(I)increase stove efficiency by over 50 percent (or such other goal as determined by the Administrator); 
(II)reduce emissions of black carbon by over 60 percent (or such other goal as determined by the Administrator); and 
(III)reduce the incidence of severe pneumonia in children under 5 years old by over 30 percent (or such other goal as determined by the Administrator); 
(B)make technological improvements to diesel engines and provide greater access to fuels that emit less or no black carbon; 
(C)reduce unnecessary agricultural or other biomass burning where feasible alternatives exist; 
(D)reduce unnecessary fossil fuel burning that produces black carbon where feasible alternatives exist;  
(E)reduce other sources of black carbon emissions; and 
(F)improve capacity to achieve greater compliance with existing laws to address black carbon emissions. 
(g)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act.   
 
